                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

IN RE:                                               *
COVID-19 PANDEMIC PROCEDURES                         *                 MISC. NO. 20-146
                                                     *
                                                   *****
                                                  ORDER

        WHEREAS, the Governor of the State of Maryland has declared a state of emergency in

response to the spread of the novel coronavirus known as COVID-19; and

        WHEREAS, the Centers for Disease Control and Prevention and other public health

authorities have advised taking precautions to reduce the possibility of exposure to the virus and

slow the spread of the disease; and

        WHEREAS, the Court’s requirement of providing paper courtesy copies of any filings

totaling fifteen (15) pages or more to the Clerk’s Office for the presiding judge may increase risk

of transmission of the virus, it is hereby

        ORDERED by the United States District Court for the District of Maryland that, effective

immediately, the requirement to deliver paper courtesy copies to the Clerk’s Office is

temporarily SUSPENDED, unless otherwise ordered by a presiding judge in a particular case

after the date of this Order; and it is further

        ORDERED that nothing in this Order shall modify the requirement to produce paper

copies of such filed documents, which shall be delivered to the Clerk’s Office after the terms of

this Order are lifted, unless otherwise ordered by the presiding judge in a particular case. If a

case is closed, or a motion is ruled upon, prior to the lifting of this Order, paper copies of

documents filed in that case, or supporting or opposing that motion, need not be delivered.



Date: March 27, 2020                                     /s/ JAMES K. BREDAR
                                                       James K. Bredar, Chief Judge
                                                       United States District Court
